DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1 in the reply filed on 6/8/22 is acknowledged.  The traversal is on the grounds that the prior art Siddell (US 2016/0192612) does not teach determining a stress level from obtained information collected by sensors.  This is not found persuasive because while the stress sensor of Siddell is a mechanical sensor, the sensors mentioned in Siddell (proximity sensor 24 and presence sensor 26) can be used to obtain information on the stress level of the animals. For instance, the presence sensor can be a motion sensor or pressure sensor (Paragraph [0025]) both of which could be an indication of the animals becoming stressed (excessive motion of the animals or specific motions, and pressure against the parlor entrance indicating the animals would like to leave). Additionally, applicant’s claims further describe the stress level being obtained from specific movements of the animals, which further supports the ability of the motion sensor to sense stress levels.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 6/8/22

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siddell (US 2016/0192612) (cited by applicant in IDS dated 12/18/20).
Regarding Claim 1, Siddell discloses a control unit (control system 10) for controlling a moveable crowd gate (crowd gate 12) of a holding area (holding pen 14) at an entrance of a milking parlour (milking parlor 18), comprising a processing circuit and communication interfaces for communicating (“Controller 20 may also include a central processing unit (CPU) operable execute crowd gate control logic 21 and one or more interfaces operable to transmit and receive information 23 to and from the various elements of system 10.” Paragraph [0019]) with at least one sensor (proximity sensor 24 and presence sensor 26) and an actuator (actuator 22) configured to adjust a position of the crowd gate, wherein the control unit is configured to: obtain information from the sensor regarding animals present in the holding area (“controller 20 may control the movement of crowd gate 12 in several modes of operation by sending and/or receiving information 23 to and/or from actuator 22, proximity sensors 24a and 24b, presence sensor 26, and speaker 28.”); determine a stress level among the animals in the holding area, based on the obtained information (“Presence sensor 26 may represent any number and combination of motion detectors, stress sensors, pressure sensors, or any other appropriate device capable of sensing the presence of a dairy livestock 30 in entrance 16 and/or passing through entrance 16.” Paragraph [0025]); and control movement of the crowd gate, via the actuator, based on the determined stress level (“controller 20 may control the movement of crowd gate 12 in several modes of operation by sending and/or receiving information 23 to and/or from actuator 22, proximity sensors 24a and 24b, presence sensor 26, and speaker 28.”).
Regarding Claim 2, Siddell discloses the control unit according to claim 1, further configured to: control the actuator to commence movement of the crowd gate in a first direction towards the entrance of the milking parlour (“actuator 22 may move crowd gate 12 along rails 15 towards and away from entrance 16” Paragraph [0053]; Figure 1A).
Regarding Claim 3, Siddell discloses the control unit according to claim 1, further configured to: compare the determined stress level with a threshold limit (threshold 27); and adjust the movement of the crowd gate by reducing or discontinuing speed of the movement of the crowd gate in a first direction towards the entrance, when the determined stress level exceeds the threshold limit (“When counter 25 reaches threshold 27, controller 20 may initiate a given mode of operation such as the exemplary forward mode of operation or the exemplary reverse mode of operation” Paragraph [0030]).
Regarding Claim 4, Siddell discloses the control unit according to claim 2, configured to: retract the crowd gate, via the actuator, in a second direction opposite to the first direction, when the determined stress level exceeds the threshold limit (“actuator 22 may move crowd gate 12 along rails 15 towards and away from entrance 16” Paragraph [0053]; Figure 1A; “When counter 25 reaches threshold 27, controller 20 may initiate a given mode of operation such as the exemplary forward mode of operation or the exemplary reverse mode of operation” Paragraph [0030]).
Regarding Claim 5, Siddell discloses the control unit according to claim 1, configured to: admit a number of animals to enter the holding area (“counter 25 may represent information indicating the number of dairy livestock 30 that have entered entrance 16.” Paragraph [0024]; “Threshold 27 represents any parameter, variable, information, numerical data, integer value, or other indicator associated with counter 25 and operable to indicate a condition, triggering threshold, and/or triggering event related to rotary milking platform 19.” Paragraph [0026]).
Regarding Claim 6, Siddell discloses the control unit according to claim 3, configured to: resume movement of the crowd gate in the first direction towards the entrance of the milking parlour, after a discontinued, speed reduced, or retracted movement (“a pause step, in which the movement of crowd gate is ceased for a period of time. The pause step may give dairy livestock 30 an appropriate time to react to the pre-forward reverse step.” Paragraph [0041], when the stress level among the animals is lower than a second threshold limit (“A fourth step of an exemplary forward mode of operation may be a forward step, in which crowd gate 12 moves towards entrance for a period of time. The forward step may encourage dairy livestock 30 to move towards entrance 16 to rotary milking platform 19 by decreasing the effective area of holding pen 14.” Paragraph [0042]; parameter update 208; Figure 2).
Regarding Claim 9, Siddell discloses the control unit according to claim 1, wherein the obtained information relates to the number of animals in the holding area, between the moveable crowd gate and the entrance of the milking parlour (“counter 25 may represent information indicating the number of dairy livestock 30 that have entered entrance 16.” Paragraph [0024]).
Regarding Claim 11, Siddell discloses the control unit according to claim 1, further configured to further: control the movement of the crowd gate based on an estimated animal flow through the entrance to the milking parlour (“counter 25 may represent information indicating the number of dairy livestock 30 that have entered entrance 16.” Paragraph [0024]; “Threshold 27 represents any parameter, variable, information, numerical data, integer value, or other indicator associated with counter 25 and operable to indicate a condition, triggering threshold, and/or triggering event related to rotary milking platform 19.” Paragraph [0026]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Siddell (US 2016/0192612) as applied to claim 1 above, and further in view of Van der Lely et al. (EP 1230851) (cited by applicant in IDS dated 12/18/20).
Regarding Claim 7, Siddell discloses the control unit of Claim 1. Siddell further discloses the control unit, wherein the obtained information relates to movement of a number of animals, among the animals in the holding area (“Presence sensor 26 may represent any number and combination of motion detectors, stress sensors, pressure sensors, or any other appropriate device” Paragraph [0025]).
Siddell fails to disclose the obtained information relating to the head movements of a number of animals.
However, Van der Lely teaches the obtained information relating to the head movements of a number of animals (“the determination of stress of an animal, per animal different parameters provide a stronger indication of the stress. Out of all possible parameters that can be measured on an animal the following have proved extremely suitable…. determining the position of the ears and/or the head and/or the tail of the animal” Col. 3 lines 4-16).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motion sensor of Siddell to obtain information regarding the head movements as taught by Van der Lely, in order to accurately determine a stress reaction of the animals and provide steps for decreasing that stress.
Regarding Claim 10, Siddell discloses the control unit of Claim 1. 
Siddell fails to disclose the control unit, wherein the obtained information relates to an estimated heart rate of animals within the holding area.
However, Van der Lely teaches the control unit, wherein the obtained information relates to an estimated heart rate of animals within the holding area (“the determination of stress of an animal, per animal different parameters provide a stronger indication of the stress. Out of all possible parameters that can be measured on an animal the following have proved extremely suitable…. a heartbeat meter for determining the heartbeat of the animal ” Col. 3 lines 4-39).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sensors of Siddell, with the heart rate meter of Van der Lely, in order to accurately determine a stress reaction of the animals and provide steps for decreasing that stress.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Siddell (US 2016/0192612) as applied to claim 1 above, and further in view of Singh (US 2017/0156288) (cited by applicant in IDS dated 12/18/20).
Regarding Claim 8, Siddell discloses the control unit of Claim 1. Siddell further discloses the obtained information relates to movements of a number of animals (“Presence sensor 26 may represent any number and combination of motion detectors, stress sensors, pressure sensors, or any other appropriate device” Paragraph [0025]).
Siddell fails to disclose the control unit, wherein the obtained information relates to upward head movements of a number of animals, among the animals in the holding area, or heads held up high by a number of animals among the animals in the holding area.
However, Singh teaches the control unit, wherein the obtained information relates to upward head movements of a number of animals, among the animals in the holding area, or heads held up high by a number of animals among the animals in the holding area (“the system 100 may measure one or more behavioral characteristics… the relative head tilt measurement may include comparing a measured head tilt value to one or more head tilt values (or statistically aggregated head title values (e.g., average)) of a portion of the animal population….the relative head tilt measurement may include comparing a measured head tilt value to initial head tilt value” Paragraph [0060]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motion sensors of Siddell, with the sensors for determining head movements of the animals as taught by Singh, in order to accurately determine a stress reaction of the animals and provide steps for decreasing that stress.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lareva (US 5622141) and Hanks et al. (US 2018/0333244) are considered relevant prior art as they pertain to similar livestock devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642